DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.

Remarks
3.	In response to communications filed on 1/19/2021, claims 2, 11 and 19 have been cancelled; claims 1, 3-4, 10, 12-13, and 18 have been amended, and no new claims have been added. Therefore, claims 1, 3-7, 9-10, 12-16 and 18 are presently pending in the application.
Allowable Subject Matter
4.	Claims 1, 3-7, 9-10, 12-16 and 18 allowed over prior art made of record.
5.	The following is an examiner’s statement of reasons for allowance: 
	The Applicants’ arguments in the Request for Continued Examination filed on 1/19/2021, have been fully considered and are found persuasive. The prior art of record Bhatiacharies et al. (US. Patent Application Publication No. 20718/0089278}, in view of Bereznyi et al. (U.S. Patent No. 6,453,404) [As disclosed on the IDS fled 8/21/2618], in further view of Choudhary et al. (US. Patent Application Publication No. 2018/0074917), does not teach, disclose or suggest:
A system for managing data retrieval. The system comprising an application stored in a first memory, executable by one or more first processors and configured to receive inputs of data during a user session, and transmit to the database. A data transmission including a data record including the data, and a session identifier. The database stored in a second memory, executable by at least one second processors, and including a sequencer configured to be triggered by receipt of the data transmission. Generate a next sequence identifier for the data record, a cache table configured to receive the next sequence identifier. Creating an entry in the cache table that associates the next sequence identifier with the session identifier for the data record, and one or more data tables configured to persist data from the data record. The prior arts of record do not specifically teach or disclose that the application is further configured to receive a predetermined number (n) of data records from the database. The predetermined number (n) of data records are received by, in response to receiving an initial call to display the predetermined number (n) of data records, querying the sequencer to determine a sequence identifier (x) of a last-in-time entry in the cache table, retrieving the predetermined number (n) of cache entries from the cache table based on the sequence identifier (x) of the last-in-time entry and identify the session identifiers for each of the predetermined number of cache entries. Requesting the database to retrieve, from the data tables, the predetermined number (n) of data 
Claims 3-7 and 9 are allowed because they are dependent on independent claim 1.

A computer-implemented method for managing data retrieval. The method executed by a computing device processor and comprising in response to receiving, at an application, inputs of data during a user session. Transmitting, to a database, a data transmission including a data record including the data, and a session identifier associated with the user session. In response to receiving, at the database, the data transmission, triggering generation of a next sequence identifier for the data record. Creating an entry within a cache table that associates the next sequence identifier with the session identifier for the data record. Persisting the data from the data record in one or more data tables within the database. The prior arts of record do not specifically teach or disclose that the receiving a predetermined number (n) of data records from the database by in response to receiving an initial call to display within the application the predetermined number (n) of data records, querying the sequencer to determine a 
Claims 12-16 are allowed because they are dependent on independent claim 10.

A computer program product including a non-transitory computer-readable medium. The computer-readable medium comprising a first set of codes for causing a computer to, in response to receiving, at an application, inputs of data during a user session, transmit, to a database, a data transmission including a data record including the data, and a session identifier associated with the user session. A second set of codes for causing a computer to, in response to receiving, at the database, the data transmission, triggering generation of a next sequence identifier for the data record. A third set of codes for causing a computer to create an entry within a cache table that 

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELLISSA M OHBA whose telephone number is (571)272-4076. The examiner can normally be reached 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached on (571)-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





11/5/2021
Mmo
/MELLISSA M. OHBA/Examiner, Art Unit 2164      

/ASHISH THOMAS/Supervisory Patent Examiner, Art Unit 2164